Citation Nr: 1755795	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1954 to June 1974, to include service during the Vietnam War.  The Veteran died in December 1988.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 determination issued by the Department of Veterans Affairs (VA) Pension Management Center.


FINDINGS OF FACT

1. A rating decision issued in February 2004 declined to reopen the appellant's previously denied claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits; the appellant did not appeal the decision or submit any additional evidence within the first year following the decision.

2. Since the February 2004 rating decision which declined to reopen the appellant's previously denied claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits, the appellant has not submitted any new evidence.


CONCLUSIONS OF LAW

1. The February 2004 rating decision which declined to reopen the previously denied claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(b) (2017).

2. New and material evidence not having been received since the February 2004 rating decision, the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits may not be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to issuance of the March 2013 rating decision, the appellant was notified by letter of the elements necessary to prove her claim.  VA also has a duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  In this instance, the appellant did not identify any additional information which VA could assist her in obtaining.  As such, the Board will proceed to the merits of the appeal.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

Analysis

The appellant first sought accrued benefits and service connection for the cause of the Veteran's death in 1989, shortly after his death in 1988.  The claim was denied in October 1989, based on a finding that the Veteran's cause of death - lung cancer which had spread to his liver and neck - was not related to his military service or any service-connected disability.  The appellant did not file an appeal of this denial.  She filed a claim to reopen in July 2003 which was denied by a rating decision in February 2004.  

At the time of February 2004 rating decision, the evidence of record included the Veteran's death certificate, his service treatment and service personnel records, his DD Form 214 showing that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal, and treatment records from the months prior to the Veteran's death.  The treatment records showed that the Veteran had been treated for squamous cell carcinoma of the face and neck, as well as for lung cancer which had metastasized to his brain.  The service personnel records showed that the Veteran had been stationed at Takhli Air Base in Thailand from December 1966 to December 1967, where he was a jet engine mechanic with an excellent performance record.  The record did not show any evidence that the Veteran ever set foot in the Republic of Vietnam or was otherwise exposed to herbicidal agents.  The appellant did not appeal the February 2004 rating decision denying reopening of her claim.

The appellant filed to reopen her claim in August 2012; the rating decision on appeal, issued in March 2013, declined to reopen the claim of service connection for the cause of the Veteran's death and accrued benefits.  In support of her claim to reopen, the appellant submitted her claim, a copy of the Veteran's death certificate, her notice of disagreement stating that she intended to obtain and provide additional evidence, and a copy of the Veteran's DD Form 214 showing that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  (See Legacy Content Manager, Rating Decision dated 03/08/2013 and Notice of Disagreement dated 03/29/2013.)  The appellant also submitted a VA Form 9 in which she asserted that the Veteran regularly made trips to Vietnam in 1967 and 1968 on temporary duty to repair damaged jets.  (See Legacy Content Manager, VA Form 9 dated 01/12/2016.)

The appellant has not submitted any evidence which was not previously of record or which establishes any link between the Veteran's cause of death - lung cancer - and any event in service, to include exposure to a carcinogen.  The Board acknowledges that the electronic claims file does not contain a copy of the VA Form 21-534 Application for Dependency and Indemnity Compensation filed by the appellant in August 2012.  However, this is a standardized form with specific information to be included and limited for space for commentary.  In addition, the appellant's own statements, to include the March 2013 notice of disagreement, have indicated that she intended to provide additional evidence to support her bid to reopen the claim, indicating that the claim form did not list any such evidence.  She has not provided the evidence nor has she made any assertions that VA has failed to properly assist her in obtaining the needed evidence throughout the five years since the filing of the claim.  Therefore, the Board finds no reason to believe that the absence of the standardized claim form from the electronic claims file prejudices the appellant in any way. 

As noted, the appellant has not provided any new evidence which is material to her claim.  She did make specific assertions regarding the Veteran's time in service, specifically his having been in Vietnam for temporary duty.  The evidence of record as considered in the 2004 rating decision included the Veteran's service personnel records which did not show any evidence that the Veteran had temporary duty in Vietnam.  Moreover, the assertions of the appellant are not evidence in themselves, and therefore cannot constitute new and material evidence.  See, e.g., Boggs v. Peake, 520 F.3d. 1330, 1336-37 (Fed. Cir. 2008) (holding that a new theory of entitlement without supporting evidence is not sufficient basis to support reopening of a previously denied claim.)  Additionally, as noted by the RO, the Veteran did not have a claim pending at the time of death, nor was he due any monetary benefits from VA, so accrued benefits is not warranted.  

For all of these reasons, the Board finds that new and material evidence with respect to the appellant's claims for service connection for the cause of the Veteran's death and for accrued benefits has not been received and the claim may not be reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for the cause of the Veteran's death and for accrued benefits is not reopened.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


